United States District Court
Northern District of California

Loe)

10
1i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Oo oo ~~ ON mn &

 

 

Case 3:21-mc-80042-JD Document 1 Filed 03/02/21 Page 1 of 1

FILEM

UNITED STATES DIsTRIcTCouRT MAR Oe 2021

SUSAN Y. SOONG
NORTHERN DISTRICT OF CALIFORNIA CLERK, U.S. DISTRICT COURT J .
NORTH DISTRICT OF CALIFORN! :

IN THE MATTER OF CV Leese No. 8 0 0 4. 2MISC

Scottlynn J Hubbard IV,
ORDER TO SHOW CAUSE RE

State Bar No. 212970 SUSPENSION FROM MEMBERSHIP
IN GOOD STANDING OF THE BAR
OF THE COURT

 

TO: Scottlynn J Hubbard IV, State Bar No. 212970

The State Bar of California has notified the United States District Court for the Northern District of
California that, effective November 20, 2020, you have become ineligible to practice law in the State of
California following disciplinary action. Under this Court’s Civil Local Rule 11-7, this status change may
render you ineligible for continued active membership in the bar of the Northern District of California.

Effective the date of this order, your membership in the bar of this Court is suspended on an interim
basis pursuant to Civil Local Rule 11-7(b)(1). On or before April 13, 2021, you may file a response to this
Order meeting the requirements of Civil Local Rule 11-7(b)(2), which may be viewed on the Court’s
website at cand.uscourts.gov. If you fail to file a timely and adequate response to this Order, you will be
suspended from membership without further notice.

If you are disbarred, suspended or placed on disciplinary probation by this Court and are later restored
to active membership in the State Bar of California, you may apply for reinstatement pursuant to Civil
Local Rule 11-7(b)(3). The Clerk shall close this file on or after April 13, 2021 absent further order of this
Court.

ITISSO ORDERED.
Dated: March 2, 2021 _

 

JAMES ATO
United Stftes District Judge

dAuorney-discipline OSC CSA
rev, P1-18

 
